Citation Nr: 1514453	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (including COPD, emphysema, and lung cancer), to include as secondary to asbestos exposure. 

2.  Entitlement to service connection for a collapsed lung, to include as secondary to asbestos exposure. 

3.  Entitlement to service connection for neuropathy of the left upper extremity neuropathy, to include as secondary to asbestos exposure or a service-connected disability. 

4.  Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to asbestos exposure or a service-connected disability.  

5.  Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to asbestos exposure or a service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a respiratory disorder, collapsed lung, neuropathy of the left upper extremity, and neuropathy of the bilateral lower extremities, to include as secondary to asbestos exposure. 

In June 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of this hearing has been associated with the claims file.

In September 2014, the Board requested a Veterans Health Administration (VHA) medical expert opinion from a medical expert, and the VHA opinion was obtained in October 2014.  The Veteran was advised of his right to provide additional evidence or argument in response to that opinion. The Veteran and his representative submitted additional argument in January 2015, but no new evidence was submitted.  Additionally, the Board notes that additional evidence was added to the file in August 2014 from four VA medical centers.  The Veteran's representative waived AOJ consideration of this evidence and requested that the Board take jurisdiction and decide the appeal on its merits. See 38 C.F.R. § 20.1304 (2014). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain files are relevant to the issues on appeal, including ongoing VA treatment records, a statement from the Veteran and his wife, and the June 2014 hearing transcript, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record fails to establish that the Veteran's respiratory disorder manifested in service or within one year of separation therefrom, or is etiologically related to service, to include presumed exposure to asbestos.

2.  The evidence of record fails to establish that the Veteran's collapsed lung manifested in service, is etiologically related to service, to include presumed exposure to asbestos, or to any service-connected disability.

3.  The evidence of record fails to establish that the Veteran's left upper extremity neuropathy manifested in service, is etiologically related to service, or to any service-connected disability.

4.  The evidence of record fails to establish that the Veteran's left lower extremity neuropathy manifested in service, is etiologically related to service, or to any service-connected disability.

5.  The evidence of record fails to establish that the Veteran's right lower extremity neuropathy manifested in service, is etiologically related to service, or to any service-connected disability.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in active service and may not be presumed to have been caused by active service or as a result of exposure to asbestos.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A collapsed lung was not incurred in active service and may not be presumed to have resulted from exposure to asbestos or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2014).

3.  Neuropathy of the left upper extremity was not incurred in active service and may not be presumed to have resulted from exposure to asbestos or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2014).

4.  Neuropathy of the left lower extremity was not incurred in active service and may not be presumed to have resulted from exposure to asbestos or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2014).

5.  Neuropathy of the right lower extremity was not incurred in active service and may not be presumed to have resulted from exposure to asbestos or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in a letter sent to the Veteran in September 2010, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection, to include as on the basis of exposure to asbestos.  The letter also informed the Veteran of what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  It also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2011 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the September 2010 letter met the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran related to his claims of service connection.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, the January 2011 VA examination report, the June 2014 hearing transcript, the October 2014 VHA opinion, and statements from the Veteran and his representative.  

Further, the Veteran has been medically evaluated in conjunction with his claim of service connection for a respiratory disorder.  The Board finds that the October 2014 VHA opinion, which addressed all issues on appeal, is adequate because the medical advisor was informed of the relevant facts regarding the Veteran's medical history, and the overall opinion shows that he considered all relevant evidence of record.  The physician substantially complied with the Board's opinion requests.  As such, the Board finds that no further development is needed regarding the obtaining of a VHA opinion.  The medical opinion is sufficient to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned identified the issue on appeal, indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Veteran is seeking service connection for a respiratory disorder (including COPD, emphysema, and lung cancer), a collapsed lung, and neuropathy on the basis that the conditions developed due to service, to include exposure to asbestos therein.  He further contends that his neuropathy of the upper left extremity and neuropathy of the left and right lower extremities are conditions that he developed secondary to the respiratory disorder (including COPD, emphysema, and lung cancer).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical disorder, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

A.  Direct Service Connection and Service Connection for Chronic Disability

The Board will first discuss the direct service connection theory of entitlement to service connection for a respiratory disorder (including COPD, emphysema, and lung cancer), collapsed lung, neuropathy of the left upper extremity, and neuropathy of the bilateral lower extremities.

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as malignant tumors, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected on a secondary basis.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses related to a respiratory disorder, collapsed lung, or neuropathy of either the upper or lower extremities.  As is pertinent to the claims of entitlement to service connection for a respiratory disorder, collapsed lung, and neuropathy of the left upper extremity and bilateral lower extremities, there is no indication and the Veteran does not contend that he was diagnosed with or treated for any of the above-described disorders in service.  Additionally, he does not contend that his lung cancer or peripheral neuropathy manifested within one year of his separation from service.

Ongoing private treatment records, as well as VA treatment records indicate that the Veteran has been diagnosed with COPD, bullous emphysema, and lung cancer.  While the record clearly reflects that the Veteran has suffered from the claimed disabilities, there is no competent medical evidence to demonstrate a link between the Veteran's lung cancer and his service.  The earliest indication of a potentially malignant tumor in the Veteran's lung did not occur until 2001.  Additionally, the evidence shows that the Veteran has been diagnosed with a collapsed lung and peripheral vascular disease.  However, there is no evidence in either the Veteran's private or VA treatment records that indicates the collapsed lung or peripheral vascular disease is related to his period of active service.  And, as noted above, the Veteran does not contend that the disorders began during or are related to service.

Thus, service connection for the claimed disabilities cannot be established on a direct basis.  Additionally, though lung cancer, as a malignant tumor, is considered a chronic disease for VA purposes, and peripheral neuropathy may be considered an organic disease of the nervous system, lung cancer and peripheral neuropathy were not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  The Veteran also does not contend that lung cancer and peripheral neuropathy manifested within a year of his discharge from service.  Therefore, service connection for lung cancer and peripheral neuropathy are not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran's claimed disabilities, which include a respiratory disorder (including COPD, emphysema, and lung cancer), collapsed lung, and neuropathy of the left upper and bilateral lower extremities, are related to service.  Further, the preponderance of the evidence is also against a finding that the Veteran's lung cancer and peripheral neuropathy are presumptively related to such service as a chronic disability that manifested to a compensable degree within one year of separation from service.

B.  Asbestos Exposure

The Board will next address the Veteran's contention that his respiratory disorder, collapsed lung, and neuropathy are related to in-service asbestos exposure and his contentions that his collapsed lung, neuropathy, were caused or aggravated by his respiratory disorder.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

These guidelines note that the inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce various other cancers and tumors particularly in the chest and throat.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9; see also Ennis v. Brown, 4 Vet. App. 523 (1993).  It is noted that persons with asbestos exposure have an increased incidence of various cancers, including cancers of the lung, bronchus, larynx and pharynx.

It is also noted that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, that an asbestos-related disease can develop from brief exposure to asbestos, and that there is a prevalence of asbestos-related disease among shipyard workers since asbestos was used extensively in military ship construction.  Id. 

The Court has also held that 'neither Manual M21-1 nor the Circular creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.'  Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.  The M21-1MR lists occupations involving mining; milling; working in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacturing and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment as some of the major occupations involving exposure to asbestos.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9.f. 

As a preliminary matter, it must be shown that the Veteran was exposed to asbestos during active duty service.  The Board notes that the Veteran's service personnel records reflect that he served as a machinist mate in the Navy.  Based on this information, VA has conceded exposure to asbestos while on active duty.  

Private and VA treatment records dated from 2001 show that the Veteran experienced symptoms related to his lung disorders, including ongoing treatment for COPD, careful observation of a "focal density" in the lung, which developed into lung cancer, bullous emphysema, and a collapsed lung.  

A VA examination was performed in January 2011, and an opinion was obtained regarding the etiology of the Veteran's respiratory disorders.  The examiner reviewed the claims file and medical treatment records.  The Veteran stated that he could not remember the date of onset of his COPD and the examiner noted that the circumstances and initial manifestations of the disease was heavy, chronic tobacco abuse.  The course since onset was described as progressively worse and the current treatments included the use of an inhaled bronchodilator daily.  The treatment response of the disease was described as "fair" and it was noted that the disease progression had slowed.  The examiner noted the Veteran's history of non-productive cough, productive cough, dyspnea, and night sweats.  The non-productive cough frequency was described as one or several times daily and the productive cough type was described as purulent or mucopurulent.  Finally, the dyspnea onset was described as occurring at rest.  A chest MRI showed COPD with non-calcified LLL nodule and mass in the right middle lung, no pleural plaques were noted.  The examiner diagnosed the Veteran with COPD and noted that the Veteran's disorder caused lack of stamina, weakness, and fatigue, which affected his occupational and daily activities.  In providing his opinion, the examiner stated that it is less likely as not that the Veteran's COPD was caused by or a result of a service-connected disability.  In his rationale, the examiner stated that there was no pleural involvement and that the Veteran's heavy, long-standing tobacco abuse has caused COPD and lung masses.

As noted above, VA obtained a VHA opinion regarding whether any of the Veteran's lung cancer, emphysema/COPD, collapsed lung, or neuropathy were related to his asbestos exposure in service.  The examiner was provided the claims file for review and asked to determine whether it "is at least as likely as not (50% probability or greater)" that any of the disorders are related to his presumed asbestos exposure.  The examiner responded, "No."  By way of rationale, the examiner explained that there is a relative risk of acquiring lung cancer after asbestos exposure of 3.5, and that a patient's risk of acquiring lung cancer increases 16 times if the patient combines tobacco use to asbestos exposure.  Thus, the examiner explained that while people are at increased risk of lung cancer from asbestos exposure, the Veteran's tobacco history makes it "impossible to blame his lung cancer on purely asbestos exposure."  Further, the examiner stated that the Veteran's emphysema and COPD are not related to the asbestos exposure, stating that "asbestosis is not an etiology for emphysema" and that tobacco is "the number one cause of emphysema."  The examiner went on to state that the Veteran's collapsed lung is not related to the asbestos, but rather that it is "more than likely associated with lung cancer therapy."  Finally, the examiner opined that the Veteran's neuropathy is not related to the respiratory disorders, stating that there is "no known association linking neuropathy with hypoxemia from lung dysfunction" and that it is "more likely secondary to the patient's cerebral vascular accident or peripheral arterial diseases."  

The Board finds that service connection must be denied for a respiratory disorder (including COPD, emphysema, and lung cancer), a collapsed lung, and neuropathy of the left upper and bilateral lower extremities as related to exposure to asbestos.  The Board recognizes that, for disabilities involving a veteran's exposure to asbestos, even the passage of approximately 32 years without manifestation of a disability may not be fatal to a claim of service connection.  Nevertheless, service connection may not be granted unless there is some competent medical evidence indicating that the Veteran's disability is indeed causally linked to his exposure to asbestos.

In this case, as noted above, the VHA opinion of record determined that the Veteran's currently-diagnosed conditions are less likely than not caused by asbestos exposure.  Additionally, he reasoned that the Veteran's collapsed lung is more than likely associated with lung cancer therapy and the Veteran's neuropathy is more likely related to the Veteran's cerebral vascular accident or peripheral artery disease.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

The Board finds the VHA opinion to be highly probative to the matter at hand.  The examiner in this case reviewed the claims folder.  Furthermore, the examiner explained the rationale behind the etiology opinion with specific discussion of the Veteran's tobacco use and its relation to the development of the current respiratory disorders.  The Board thus finds the October 2014 VHA opinion to be highly probative to the issue of establishing a connection between in-service asbestos exposure and the Veteran's respiratory disorders.  The Board is cognizant of the argument set forth by the Veteran's representative in the January 2015 Informal Hearing Presentation; however, the VHA examiner found that given the Veteran's history of tobacco use, a positive opinion that the Veteran's lung cancer developed from asbestos exposure could not be rendered without speculation.  The VHA examiner did not find that the Veteran's lung cancer was probably "partially" caused by asbestos exposure as suggested by the Veteran's representative.  Service connection may not be established for a disability based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2014); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (providing that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Obert v. Brown, 5 Vet.App. 30, 33 (1993) (noting that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Also, service connection may not be established for disability attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  A persuasive probability of nexus has not been established in this case. 

The Board notes that the only contrary etiology opinion of record comes from the Veteran himself, through his representative, who believes there is a link between in-service asbestos exposure and his respiratory disorder (to include COPD, emphysema, and lung cancer).  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple disorders such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, the question of whether the Veteran's respiratory disorders are related to in-service asbestos exposure is of such medical complexity as to require an opinion from a medical professional.  In the absence of such evidence, service connection for a respiratory disorder, to include COPD, emphysema, and lung cancer, as due to asbestos exposure is not established.

The Board acknowledges that the Veteran asserts that his neuropathy of the left upper extremity and bilateral lower extremities is related to his respiratory disorder.  However, in the Board's decision herein, service connection for a respiratory disorder has been denied.  Therefore consideration of a claim for service connection for neuropathy of the left upper extremity and bilateral lower extremities is not warranted because the Veteran's respiratory disorder is not a service-connected disability.  

In short, the Board finds that there is no persuasive evidence that shows that the Veteran's respiratory disorder is related to his military service, to include on a direct basis, on a presumptive basis as a chronic disability, or due to in-service asbestos exposure.  Additionally, the Veteran's collapsed lung, neuropathy of the left upper extremity, and neuropathy of and bilateral lower extremities is not shown to be related to his military service, to include in-service asbestos exposure.  Finally, service connection for neuropathy is not warranted on a secondary basis, as the Veteran's respiratory disorder has not been found to be service-connected.  As such, service connection is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a respiratory disorder, collapsed lung, neuropathy of the left upper extremity, and neuropathy of the bilateral lower extremities must be denied.


ORDER

Entitlement to service connection for a respiratory disorder is denied. 

Entitlement to service connection for a collapsed lung is denied. 

Entitlement to service connection for neuropathy of the left upper extremity is denied. 

Entitlement to service connection for neuropathy of the left lower extremity is denied. 

Entitlement to service connection for neuropathy of the right lower extremity is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


